UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6585


CHRIS MURRAY,

                Petitioner - Appellant,

          v.

LORETTA E. LYNCH, U.S. Attorney General; IMMIGRATION AND
CUSTOMS ENFORCEMENT - (ICE); UNITED STATES DEPARTMENT OF
JUSTICE,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-03865-TDC)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chris Murray, Appellant Pro Se. Jane Elizabeth Andersen, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chris Murray appeals the district court’s order granting

the   Government’s   motion   to    dismiss   in     his   action   seeking

mandamus   relief.    We   have    reviewed   the    record   and   find   no

reversible error.     Accordingly, we affirm the appeal for the

reasons stated by the district court.               Murray v. Lynch, No.

8:14-cv-03865-TDC (D. Md. Mar. 17, 2016).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2